Citation Nr: 0809324	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
schizophrenia, undifferentiated type.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefits sought on 
appeal.

The veteran presented testimony before the RO in January 
2007.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  There is no current evidence of record of schizophrenia, 
undifferentiated type.  Major depression and/or adjustment 
disorder do not represent a change in diagnosis, which has 
been linked to the veteran's service and/or service-connected 
disability.  

3.  Sleep apnea was not incurred during active military 
service.

4.  Fibromyalgia was not incurred during active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for schizophrenia, undifferentiated type, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code 9204 (2007).

2.  The criteria for the establishment of service connection 
for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for the establishment of service connection 
for fibromyalgia are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS\

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim.  VA should notify as to what subset 
of the necessary information or evidence, if any, the 
claimant is to provide, and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.  Additionally, notice should include general 
notification that the claimant may submit any other evidence 
he has in his possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a January 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertained to the claims.  The veteran was notified of the 
evidence necessary to establish a disability rating and 
effective date in March 2006.  The case was last 
readjudicated in an October 2007 supplemental statement of 
the case (SSOC).  

The Board is aware that in Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

While the January 2004 VCAA letter does not contain the level 
of specificity set forth in Vazquez-Flores with regard to the 
increased rating claim for schizophrenia, the Board does not 
find that any such procedural defect constitutes prejudicial 
error.  There is evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the January 2004 letter notified the veteran 
that he may submit evidence showing that his schizophrenia 
increased in severity by submitting statements from his 
doctors or from individuals who were able to describe from 
their knowledge and personal observations in what manner his 
schizophrenia had become worse.  The Board is aware of the 
veteran's statements when he filed his claim in December 
2003, during the January 2007 RO hearing, and comments made 
during VA examination and treatment, in which a description 
was made as to the effect of the service-connected disability 
on employability and daily life.  These statements indicate 
awareness on the part of the veteran that information about 
such effects, to include an increase in depression, anxiety, 
sleeplessness, concentration problems, and memory loss, is 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
daily life, the Board does not view the disorder at issue to 
be covered by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary.

Finally, the April 2004 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the January 2005 
statement of the case (SOC) and October 2007 SSOC.  The 
veteran was accordingly made well aware of the requirements 
for an increased evaluation pursuant to the applicable 
diagnostic criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, VA examination reports, and the 
transcript from the January 2007 RO hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post-service private and VA 
treatment records; reports of VA examination; and the 
transcript from the January 2007 RO hearing.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

The veteran contends that his service-connected 
schizophrenia, undifferentiated type, warrants a rating in 
excess of 10 percent due to such symptoms to include, but not 
limited to, sleeplessness, depression, anxiety, concentration 
problems, decreased energy, and memory loss. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decisions is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Historically, service connection was awarded in a June 1968 
rating decision.  A 10 percent rating was assigned effective 
May 1968.  The veteran filed a request for an increased 
evaluation in December 2003.  The RO continued the 10 percent 
disabling rating in an April 2004 rating decision.  The 
veteran disagreed with the continued 10 percent rating and 
initiated the instant appeal.

The veteran's schizophrenia has been rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9204, as 10 percent disabling.  A 10 
percent rating is assigned where occupational and social 
impairment due to mild or transient symptoms which decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130.  A 
30 percent disability evaluation is assigned where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  Id.  

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, the Board finds that the 
veteran's schizophrenia more closely approximates the 
criteria for the currently assigned 10 percent rating.  
38 C.F.R. § 4.7.  In this regard, upon VA examination in 
February 2004, the veteran denied being in psychiatric or 
psychological treatment for the past 20 years.  He described 
his relationship with his wife, children, and grandchildren 
as good.  He also indicated that he had a small network of 
friends.  He informed the examiner that he worked most of his 
adult life and only recently been laid off due to downsizing 
of the company.

Mental status examination showed the veteran to be well-
groomed.  There were no signs or symptoms of psychosis.  The 
veteran denied hallucinations or delusions.  His mood was 
mildly dysphoric, attributable exclusively to the veteran's 
concern about his somatic pain.  There was no evidence of 
behavioral or impulse "dyscontrol."  There were no 
significant cognitive impairments found.  

The veteran was diagnosed with adjustment disorder.  He was 
assigned a Global Assessment of Functioning Scale Score (GAF) 
of 60, which according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), is indicative of moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  

The examiner noted there was no current evidence to support a 
diagnosis of schizophrenic reaction at this time.  The 
examiner reasoned that the veteran had not been in 
psychiatric treatment through most of his adult life and 
developed satisfactory social relationships and had a good 
work history.  The examiner concluded there was no evidence 
to support that any psychiatric symptoms have increased over 
the past.  The current diagnosis of adjustment disorder was 
attributed to the veteran's concerns over his medical 
illnesses, which the examiner concluded were unrelated to the 
psychiatric diagnosis the veteran received as a function of 
service connection.

VA outpatient treatment records dated in 2004, as well as 
private medical records from Danbury Medical Group and 
Danbury Hospital, reveal the veteran complained of 
depression.  He repeatedly denied suicidal ideation.  VA 
outpatient treatment records dated in March 2004 indicate the 
veteran was diagnosed with depression secondary to chronic 
pain.  

Records from the Christian Counselling Center dated in April 
2004 indicated the veteran entered treatment in 1989 for 
depression, an inability to cope with stressful situations, 
family issues, and suicidal ideation.  The director stated 
that in 2003, the veteran was laid off from work causing an 
increase in depression.  Depression was said to affect the 
veteran's interpersonal relationships and ability to maintain 
employment.  There was no indication that the veteran 
presented with or was treated for schizophrenia.

In January 2007, the veteran testified that he had depression 
linked with sleep apnea and fibromyalgia.  A January 2007 
letter from Dr. KAL revealed the veteran suffered from severe 
major depression inter-related with fibromyalgia, insomnia, 
fatigue, and obesity.  Dr. KAL opined that the aforementioned 
conditions should not be viewed or treated as separate 
entities.

Upon VA examination in February 2007, the veteran presented 
with complaints of depression, increased anxiety, lack of 
energy, poor concentration, and impairment in memory.  The 
veteran denied auditory or visual hallucination.  He 
indicated that he maintained full-time employment as a night 
custodian at a school.  The veteran admitted to passive 
suicidal ideation.  The veteran was taking Wellbutrin and 
Cymbalta prescribed by his primary care physician.  

Mental status examination showed the veteran to be well-
groomed.  Speech was fluent and had a normal rate and rhythm.  
His thought process was organized and goal-directed.  The 
veteran's mood was flat and his affect was anxious.  The 
veteran did have poor attention and concentration, as well as 
short and long-term memory deficits.  The veteran was not 
psychotic, manic, or paranoid.  He denied homicidal ideation.  

The veteran was diagnosed with recurrent, major depression 
without psychotic features.  He was assigned a GAF of 55, 
once again indicative of moderate symptoms.  The examiner 
opined there was no evidence to support a current diagnosis 
of schizophrenia, undifferentiated type.  The examiner 
reasoned the veteran had no evidence of loss of reality, 
inappropriate affect, auditory or visual hallucinations, 
delusions of reference, or self-medication behavior using 
alcohol or illicit drugs.  The examiner further opined major 
depression was "less likely as not caused by his past 
service connected disability."  

Based on the foregoing, since the 10 percent rating has been 
in effect for more than 20 years, no more than a continued 10 
percent rating is warranted.  As shown above, there has been 
no objective evidence of a current diagnosis of 
schizophrenia, undifferentiated type.  While there has been 
evidence of depressed mood, anxiety, sleep impairment, and 
mild memory loss, these have been linked to the veteran's 
current diagnosis of major depression and/or adjustment 
disorder.  The current findings do not represent a change in 
diagnosis, which has been linked to the veteran's service 
and/or service-connected disability.  38 C.F.R. § 4.13.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent disability rating which has been assigned.  See Hart, 
supra.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected schizophrenia 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's schizophrenia has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  As noted above, the veteran is currently 
employed full-time.  The assigned 10 percent rating 
adequately compensates the veteran for the nature and extent 
of severity of his schizophrenia, if any.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Sleep Apnea

The veteran contends that he is entitled to service 
connection for sleep apnea.  Having carefully considered the 
veteran's claim in light of the applicable law and evidence 
of record, the Board finds that service connected is not 
warranted.  

In this regard, the veteran's service medical records are 
wholly devoid of complaints, treatment, or diagnoses of sleep 
apnea.  Post-service, the veteran was first diagnosed with 
sleep apnea in 1999, some 31 years after his discharge from 
active duty service.  Records from Danbury Hospital show the 
veteran was diagnosed with sleep apnea in February 1999 after 
testing was performed at the Sleep Disorders Center.  No 
nexus opinion was provided.

A January 2007 letter from DR. KAL reveals that obstructive 
sleep apnea was inter-related with major depression, 
fibromyalgia, insomnia, fatigue, and obesity, which are not 
service connected disabilities.  Despite evidence of a 
current diagnosis of sleep apnea, there is no evidence of 
record to substantiate the critical second and third 
components of the Hickson inquiry, as enumerated above.  

First, there is a 31-year evidentiary gap in this case 
between the veteran's active service and the earliest medical 
evidence of sleep apnea.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Cf. Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that sleep apnea was the result of service 
which in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of sleep apnea, 
between the period of active military service and the 
diagnosis in 1999 is itself evidence which tends to show that 
sleep apnea did not have its onset in service or for many 
years thereafter.  This lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).

Finally, because there is no evidence of an event, injury, or 
disease in service or any indication that sleep apnea may be 
associated with such, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

While the veteran contends that sleep apnea has been present 
since his period of active military service and related 
thereto, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

Fibromyalgia

The veteran contends that he is entitled to service 
connection for fibromyalgia.  Having carefully considered the 
veteran's claim in light of the applicable law and evidence 
of record, the Board finds that service connected is not 
warranted.  

In this regard, the veteran's service medical records are 
wholly devoid of complaints, treatment, or diagnoses of 
fibromyalgia.  Post-service, the veteran was first diagnosed 
with fibromyalgia in 1996, some 28 years after his discharge 
from active duty service.

Records from Dr. MS show the veteran was diagnosed with 
fibromyalgia.  This was considered the cause of the veteran's 
musculoskeletal pain and symptoms of irritable bowel.  No 
nexus opinion was provided.

A January 2007 letter from DR. KAL reveals that fibromyalgia 
was inter-related with major depression, obstructive sleep 
apnea, insomnia, fatigue, and obesity, which are not service 
connected disabilities.  Despite evidence of a current 
diagnosis of fibromyalgia, there is no evidence of record to 
substantiate the critical second and third components of the 
Hickson inquiry, as enumerated above.  

First, there is a 28-year evidentiary gap in this case 
between the veteran's active service and the earliest medical 
evidence of fibromyalgia.  Thus, the lack of any objective 
evidence of fibromyalgia, between the period of active 
military service and the diagnosis in 1996 is itself evidence 
which tends to show that fibromyalgia did not have its onset 
in service or for many years thereafter.  See Maxson and 
Forshey, supra.

Additionally, the veteran does not have the requisite Persian 
Gulf War service to establish service connection for a 
qualifying chronic disability such as fibromyalgia.  
38 C.F.R. § 3.317.  Finally, because there is no evidence of 
an event, injury, or disease in service or any indication 
that fibromyalgia may be associated with such, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

While the veteran contends that fibromyalgia has been present 
since his period of active military service and related 
thereto, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert,  
1 Vet. App. at 55-57.   



ORDER

Entitlement to an evaluation in excess of 10 percent for 
schizophrenia, undifferentiated type, is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for fibromyalgia is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


